Title: To George Washington from Colonel Stephen Moylan, 1 February 1780
From: Moylan, Stephen
To: Washington, George


          
            Dear Sir
            Colchester [Conn.] 1st February 1780
          
          I have the honour to inclose the returns of the 2d & the 4th Regiments of Light Dragoons for the month of January, and at Same time to acknowledge the receipt of your Excellencys Letter of the 14th ultimo by which I am orderd to comply with the requisitions of Governor Trumbull for the assistance of Cavalry Shoud they be found necessary to enforce the execution of the Laws to prevent the trade carried on from this State with the enemy, which Shall be obeyed.
          I am informd that the Authority of this town have memorialisd to the executive power of the State Setting forth the impossibility of their being capable of Quartering the two Regiments in this place during the winter, indeed they have good reason for it, as it will be a difficult matter to find Qrs even for one, to have them in Such a manner, as the men can be convenient to attend their horses, the 4th Regiment are at present from absolute necessity dispersed full five miles—and by the inclosed from

Major Tallmadge Your Excellency will See how the 2d are Situated—had, the plan, for quartering the two Regiments, which was first formd, taken place, they coud both have been well accommodated, and I will dare to Say at Less expence to the publick, than they will be at present. I am Sorry to find that there is little probability of our haveing grain to recruit our horses with after a hard duty the Last Campaign one quart ⅌ day is what the Qr Master tells me can be allowed. I mention this, that your Excellency may not expect to See the Horse, in order for doing duty at the opening of the Campaign, you may be assured Sir, that nothing on my part Shall be wanting to bring them in the best condition which the circumstances will allow of—what Major Tallmadge mentions in his report of the 2d respecting the flour & cloathing is common to both Regiments—I am Sorry to trouble your Excellency on those disagreeable Subjects, as I am informd you must have too many representations of this Sort from the Army with you. I Should however think myself deffective in my duty, to be Silent thereon. I have the honor to be Dear Sir Your most ob. H. St
          
            Stephen Moylan Col. Com. L.D.
          
        